DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 12/16/2021.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability by implementing techniques for dynamically adjusting a size of a write buffer based on observed workload.
The most similar prior art is a combination of U.S. Patent No, 5,142,670 ("Stone") in view of USPGPUB 2009/0307691 ("Moscibroda") in view of USPGPUB 2008/0034153 ("Lee") and further in view of non-patent literature "Automated Workload-aware Elasticity of NoSQL Clusters in the Cloud" ("Kassela").  The combination of Stone, Moscibroda, Lee, and Kassela ("the prior art") teaches the use of a write buffer for enabling asynchronous writes to memory.
The prior art neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…a workload detecting unit configured to increase a read count in response to a read command received when a current workload is a sequential workload, and change the current workload to a mixed workload in response to the read count greater than a first threshold value; and a write buffer managing unit communicatively coupled to the workload detecting unit and configured to change the size of the write buffer inside the memory in response to changing the current workload to the mixed workload so that the write buffer is operable to have a memory size that is dynamically changeable based on whether the current workload is changed to the mixed workload or the sequential workload" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
In addition, Applicant persuasively argues that the prior art neither teaches nor suggests the claimed feature of "a workload detecting unit configured to increase a read count in response to a read command received when a current workload is a sequential workload" (see page 3, line 1, to page 4, line 6, of Remarks dated 12/16/2021). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135